*289Concurring Opinion by
Judge Blatt :
Although I concur in the result reached by the majority here, I am not convinced that the rental agreements between the parties did not in fact allocate construction costs. Moreover, I believe that, even if we were to find that the parties had acted so as to preclude allocation of construction costs by the Commission under Section 2704(a) of the Code, 66 Pa. C. S. §2704(a), the Commission would still retain the authority to vary, reform or revise these agreements pursuant to Section 508 of the Code, 66 Pa. C. S. §508.
Preliminarily, I would note that the parties here have not fulfilled their obligations under the leasing agreements — i.e. Oetoraro has not paid its “allocated” share towards the construction costs. And, in City of Philadelphia v. Philadelphia Electric Company, Pa. , 473 A.2d 997 (1984), our Supreme Court held that the Commission could exercise its authority to allocate costs under Section 2704(a) of the Code where the parties had not reached an agreement concerning the allocation of construction costs or where the parties had such an agreement but had not executed it.
I believe that the parties here did reach an agreement to allocate costs, albeit through an indemnification clause, but have yet to act upon it. The Commission’s allocation of costs pursuant to Section 2704(a) of the Code, therefore, was proper here.
In addition, I would have specifically concluded that the Commission retains its power to vary, reform or revise a contract between a public utility and a municipal authority allocating construction costs even where it is precluded from allocating those costs itself under Section 2704(a) of the Code. The General Assembly granted the Commission broad powers to review any contracts between a public utility and a municipal corporation “which embrace or concern a public right, benefit, privilege, duty, or franchise, or the *290grant thereof, or are otherwise affected or concerned with the public interest and the general well-being of this Commonwealth.” Section 508 of the Code, 66 Pa. C. S. §508. And, inasmuch as Section 2704(a) does not specifically prohibit review of a contract allocating costs between a public utility and a municipality, I am not convinced that such review would ever be precluded.